CONCURRING OPINION.
I concur in the result reached in the majority opinion, but I reached the result upon a somewhat different basis of reasoning. It seems to be a principle recognized by all of the decisions, not only in Indiana, but in other jurisdictions, that a writ of error coram nobis can, under no circumstances, perform the duties and functions of a motion for new trial on the ground of newly discovered evidence. At common law, a motion for new trial in criminal cases was not recognized. *Page 443 
The Indiana Legislature in adopting the Criminal Code of Procedure provided for a motion for new trial in criminal cases and one of the reasons provided by statute is newly discovered evidence. Thirty days for filing motion for new trial was the time limit fixed by the Legislature. Newly discovered evidence under certain conditions would authorize the trial court in granting a new trial, depending upon the character and probative force of the newly discovered evidence. It seems quite clear that the prevailing opinion recognizes that if the newly discovered evidence reaches a certain degree of cogency, then the writ of error coram nobis will be permitted to serve the purpose and functions of a motion for new trial on the ground of newly discovered evidence, but if the evidence stated in the writ of error coram nobis does not reach a certain degree of probative force, then it will be denied. It is my judgment that a writ of error coram nobis, under no circumstance, regardless of the probative force of the evidence set out in the petition, should be granted when the granting of such writ served the purpose and accomplished the same result as the motion for new trial based upon newly discovered evidence, had such evidence been incorporated in the motion for new trial filed within the period prescribed by statute. *Page 444